Tavxoh, Judge,
delivered the opinion of the Court:
We are not prepared to say that the offence charged in the indictment is not the subject of a criminal prosecution, or if it be, that it is stated in the bill with such plain and manifest imperfection as to call for the extraordinary interposition of the Court. In cases of doubt, it is alike due to public justice and the rights of the citizen, that the facts shall be enquired into by a Jury ; and if the charges be affirmed by their verdict, the questions of law, introduced in the present discussion, will be still open to the Defendant on a motion to arrest.